 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
     VERONICA ORDAZ GONZALEZ, et al.,                   Case No. 1:18-cv-01558-DAD-BAM
 8
                    Plaintiffs,                         ORDER REGARDING STIPULATION TO
 9                                                      MODIFY SCHEDULING ORDER
             v.
10
     COUNTY OF FRESNO, et al.,
11
                    Defendants.
12

13         On September 25, 2019, the parties filed a stipulation seeking to modify the Scheduling
14 Order in this case. (Doc. No. 10.) According to the parties’ stipulation, Plaintiffs took the

15 deposition of a third-party witness Fresno Sheriff Deputy Courtney Bush on September 24,

16 2019. Deputy Bush testified that she reviewed a police report that had not previously been

17 produced in discovery in preparation for her deposition. Deputy Bush’s deposition was

18 suspended in order to allow Defendants an opportunity to produce the police report at issue.

19 Due to the unavailability of counsel for Defendants, the parties are unable to continue Deputy
20 Bush’s deposition until after the deadline for completion of fact discovery which is currently

21 set for October 4, 2019. The parties request that the deadlines for completion of non-expert

22 discovery, expert disclosure, supplemental expert disclosure, completion of expert discovery,

23 and pretrial motions be extended thirty (30) days.

24         Having reviewed the stipulation of the parties, the Court finds good cause to partially

25 grant and partially deny the parties’ request to modify the Scheduling Order in this action.
   Accordingly, IT IS HEREBY ORDERED that deadline for completion of non-expert discovery
26
   is extended to November 4, 2019, for the purposes of completing the deposition of Deputy
27
   Bush only. However, the parties have failed to establish good cause for the remaining
28


                                                    1
 1 requested modifications. See Fed. R. Civ. P. 16(b)(4) (“A [scheduling order] may be modified

 2 only for good cause and with the judge’s consent.”); Johnson v. Mammoth Recreations, Inc.,

 3 975 F.2d 604, 609 (9th Cir. 1992) (“Rule 16(b)’s ‘good cause’ standard primarily considers the

 4 diligence of the party seeking amendment. The district court may modify the pretrial schedule

 5 ‘if it cannot reasonably be met despite the diligence of the party seeking the extension.’”)

 6 (citations omitted). Therefore, the parties’ request to modify the deadlines for expert

 7 disclosure, supplemental expert disclosure, completion of expert discovery, and pretrial

 8 motions is DENIED without prejudice.

 9

10 IT IS SO ORDERED.

11     Dated:    September 26, 2019                         /s/ Barbara   A. McAuliffe            _
12                                                     UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
